Jacobs, J.
(dissenting). The majority opinion holds that the notice in this case, the relevant portion of which is printed in the footnote,1 is insuffi*649eient “as a matter of law.” I cannot agree with the majority’s reasoning that “[s]ince the notice before us fails entirely to state the cause of the plaintiff’s fall, the provision in the statute, § 13a-149, that no notice shall be held invalid because of an inaccuracy in stating the cause of the injury, if the conditions stated in the statute [otherwise] appear, avails the plaintiff nothing.”
“The demurrer [in the case before us] makes no claim that the notice is inadequate in any of the other four requirements of the statute as set forth in Sizer v. Waterbury, 113 Conn. 145, 146.” Gauthier v. Rockville, 19 Conn. Sup. 42. The only fault which the majority finds with the notice is that it “does not contain a definite or intelligible statement of any distinct cause of injury.” Stated otherwise, the majority opinion holds that the physical cause is not sufficiently stated in the notice. They ask: “Was it a large, small or medium hole, a ditch, a gully, a rut, a depression, or the elevation of a portion of the sidewalk, or perhaps the failure of the city effectively to remove snow or ice accumulated thereon?” In Gauthier v. Rockville, supra, cited in the majority opinion, Judge King (as he then was) said of the notice in that case (p. 43): “It is true that here the notice gives no clear description of the character of the claimed defect. Whether it consisted of a depression, an obstruction, a protuberance, a break in a pavement or something else is left unexplained.” Yet, in that case, Judge King ruled (p. 44) that “the demurrer must be, and is, overruled.” The distinction which the majority draws between the present case and Gauthier is tenuous indeed — a distinction to which I cannot subscribe.
In my opinion, the error into which the majority has fallen is that it is under the mistaken notion *650that the cause of the injury in the notice must be drawn with the technical nicety necessary in pleading. Not at all; the rule is to the contrary. See Gauthier v. Rockville, supra, 44, and cases there cited; 18 McQuillin, Municipal Corporations (3d Ed. Rev.) § 53.163, p. 590; 63 C.J.S. 364 n.26, Municipal Corporations, § 925 (4). “The test of the specification’s sufficience is whether it fulfills the purpose of the requirement [of the statute] by giving such information to the noticee as will enable investigation and intelligent judgment on the questions significant to it.” 2 Merrill, Notice § 802, p. 303; see Marino v. East Haven, 120 Conn. 577, 579, note, 103 A.L.R. 298; 38 Am. Jur. 383, Municipal Corporations, § 674. “If the notice furnishes sufficient information to enable the city to investigate the claim of negligence, nothing more is required. Brevity or inaccuracy of the statement as to the circumstances under which the injury was sustained have been considered by the court with liberality, especially where it does not and cannot mislead the municipal authorities.” 18 McQuillin, op. cit. § 53.168, p. 605. Had there been a complete failure to make notification of the cause of the injury, the statute (§ 13a-149) would not apply. See Main v. North Stonington, 127 Conn. 711.
The only reasonable construction to be given the language used in the notice, to paraphrase Gauthier v. Rockville, supra, 43, “is that the plaintiff fell on a place [which was in a state of disrepair that was caused by the neglect of the city] ... on the sidewalk in front of an identified residence.” So construed, there is sufficient precision in the notice to achieve the general statutory purpose. In any event, I would prefer to hold that “[u]nless there is a complete omission of any description of the cause of injury, the adequacy of the notice is a question of fact under the circumstances.” Gauthier v. Rockville, *651supra, 44; see 2 Merrill, op. cit. § 855, p. 371; note, 103 A.L.R. 298, 299; 38 Am. Jur. 402, Municipal Corporations, § 698.
In my view, the trial court should have overruled the demurrer.

“March 16, 1965
Miss Elizabeth Roath Town Cleric Municipal Building New London, Connecticut
Dear Miss Roath:
This is to give notice of the claim of Mrs. Anna M. Ross against the City of New London by virtue of injuries which she sustained in a fall in front of the premises known as No. 122 Vauxhall Street at about 7:30 p.m. on March 8, 1965. The claim is that the fall was caused by the neglect of the city in the maintenance and repair of the sidewalk at said site.
[The final paragraph recited a description of the nature and extent of the injuries sustained by the claimant.]”